UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26340 MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. (Exact name of registrant as specified in its charter) Delaware 13-3782232 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ceres Managed Futures LLC 522 Fifth Avenue, 14th Floor New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (855) 672-4468 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes 0No T As of September 30, 2013, 660,002.483 Limited Partnership Units were outstanding. MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q September 30, 2013 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Financial Condition as of September 30, 2013 and December 31, 2012 2 Condensed Schedule of Investments as of September 30, 2013 3 Condensed Schedule of Investments as of December 31, 2012 4 Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2013 and 2012 5 Statements of Changes in Partners’ Capital for the Nine Months Ended September 30, 2013 and 2012 6 Notes to Financial Statements 7-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36-43 Item 4. Controls and Procedures 44 PART II. OTHER INFORMATION Item 1. Legal Proceedings 45-56 Item 1A. Risk Factors 56 Item 4. Mine Safety Disclosures 56 Item 6. Exhibits 56-57 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, December 31, ASSETS $ $ Trading Equity: Unrestricted cash Restricted cash Total cash Net unrealized gain on open contracts (MS&Co.) Net unrealized loss on open contracts (MSIP) – Total net unrealized gain on open contracts Total Trading Equity Interest receivable (MS&Co.) 87 Total Assets LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Redemptions payable Accrued brokerage fees (MS&Co.) Options written (premiums received $14,787 and $12,772, respectively) Accrued management fees Total Liabilities Partners’ Capital: Limited Partners (660,002.483 and 776,379.501 Units, respectively) General Partner (12,152.331 and 12,152.331 Units, respectively) Total Partners’ Capital Total Liabilities and Partners’ Capital NET ASSET VALUE PER UNIT The accompanying notes are an integral part of these financial statements. - 2 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. CONDENSED SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity Equity Foreign currency Interest rate Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity Foreign currency Interest rate (93,587) Total Futures and Forward Contracts Sold Unrealized Currency Gain Net fair value Options Contracts Fair Value % of Partners’ Capital $ Options written on Futures Contracts The accompanying notes are an integral part of these financial statements. - 3 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. CONDENSED SCHEDULE OF INVESTMENTS December 31, 2012 Futures and Forward Contracts Purchased Net unrealized gain/(loss) on open contracts % of Partners’ Capital $ Commodity (58,726) Equity Foreign currency Interest rate Total Futures and Forward Contracts Purchased Futures and Forward Contracts Sold Commodity Equity – (1) Foreign currency Interest rate (19,479) Total Futures and Forward Contracts Sold Unrealized Currency Gain 876,453 Net fair value Options Contracts Fair Value % of Partners’ Capital $ Options written on Futures Contracts (1)Amounts less than 0.005% The accompanying notes are an integral part of these financial statements. - 4 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. STATEMENTS OF INCOME AND EXPENSES (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, $ INVESTMENT INCOME Interest income (MS&Co. & Morgan Stanley Wealth Management) EXPENSES Brokerage fees (MS&Co.) Management fees Total Expenses NET INVESTMENT LOSS TRADING RESULTS Trading profit (loss): Net realized Net change in unrealized Total Trading Results NET INCOME (LOSS) NET INCOME (LOSS) ALLOCATION Limited Partners General Partner NET INCOME (LOSS) PER UNIT * Limited Partners General Partner Units Units Units Units WEIGHTED AVERAGE NUMBER OF UNITS OUTSTANDING * Based on change in net asset value per Unit. The accompanying notes are an integral part of these financial statements. - 5 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL For the Nine Months Ended September 30, 2013 and 2012 (Unaudited) Units of Partnership Limited General Interest Partners Partner Total $ $ $ Partners’ Capital, December 31, 2012 Net Loss – Redemptions – Partners’ Capital, September 30, 2013 Partners’ Capital, December 31, 2011 Net Loss – Redemptions – Partners’ Capital, September 30, 2012 The accompanying notes are an integral part of these financial statements. - 6 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2013 (Unaudited) The unaudited financial statements contained herein include, in the opinion of management, all adjustments necessary for a fair presentation of the financial condition and results of operations of Morgan Stanley Smith Barney Spectrum Global Balanced L.P. (the “Partnership”).The financial statements and condensed notes herein should be read in conjunction with the Partnership’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012 (the “Form 10-K”). 1.Organization Morgan Stanley Smith Barney Spectrum Global Balanced L.P. is a Delaware limited partnership organized in 1994 to engage primarily in the speculative trading of futures contracts, options on futures and forward contracts, and forward contracts on physical commodities and other commodity interests, including, but not limited to, foreign currencies, financial instruments, metals, energy, and agricultural products (collectively, “Futures Interests”) (refer to Note 4. Financial Instruments).The Partnership is one of the Morgan Stanley Spectrum series of funds, comprised of the Partnership, Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P., Morgan Stanley Smith Barney Spectrum Select L.P., Morgan Stanley Smith Barney Spectrum Strategic L.P., and Morgan Stanley Smith Barney Spectrum Technical L.P. (collectively, the “Spectrum Series”). - 7 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Ceres Managed Futures LLC, a Delaware limited liability company, acts as the general partner (“Ceres” or the “General Partner”) and commodity pool operator for the Partnership. Ceres is a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSBH”).MSSBH is wholly-owned indirectly by Morgan Stanley.Prior to June 2013, Citigroup Inc. was the indirect minority owner of MSSBH.Morgan Stanley Smith Barney LLC is doing business as Morgan Stanley Wealth Management (“Morgan Stanley Wealth Management”).This entity, where the Partnership continues to maintain a cash account, previously acted as a non-clearing commodity broker for the Partnership.Morgan Stanley Wealth Management is a principal subsidiary of MSSBH. The clearing commodity broker is Morgan Stanley & Co. LLC (“MS&Co.”).Morgan Stanley & Co. International plc (“MSIP”) previously served as a clearing commodity broker for the Partnership.MS&Co. also acts as the counterparty on all trading of foreign currency forward contracts. Morgan Stanley Capital Group Inc. (“MSCG”) acts as the counterparty on all trading of options on foreign currency forward contracts.MS&Co. and MSCG are wholly-owned subsidiaries of Morgan Stanley.The trading advisors to the Partnership are SSARIS Advisors, LLC (“SSARIS”) and Altis Partners (Jersey) Limited (“Altis”) (each individually, a “Trading Advisor”, or collectively, the “Trading Advisors”). - 8 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 2. Financial Highlights Financial Highlights for the three and nine months ended September 30, 2013 and 2012 were as follows: For the Three Months For the Nine Months Ended September 30,Ended September 30, Per Unit operating performance: Net asset value at the beginning of the period: Interest Income –(3) –(3) Expenses Realized/Unrealized Income (Loss) (1) Net Income (Loss) Net asset value, September 30: Ratios to average net assets: Net Investment Loss(2) (6.0)% (6.0)% (6.1)% (6.1)% Expenses before Incentive Fees (2) 6.1% 6.1% 6.1% 6.2% Expenses after Incentive Fees (2) 6.1% 6.1% 6.1% 6.2% Net Income (Loss)(2) (34.8)% 4.6% (6.6)% (2.6)% Total return before incentive fees (8.2)% 1.0% (5.4)% (2.0)% Total return after incentive fees (8.2)% 1.0% (5.4)% (2.0)% Realized/Unrealized Income (Loss) is a balancing amount necessary to reconcile the change in net asset value per Unit with the other per Unit information. Annualized (except for incentive fees if applicable). Amounts less than $0.005 per Unit. 3. Related Party Transactions The Partnership’s cash is on deposit in commodity brokerage accounts with Morgan Stanley.Monthly, MS&Co. pays the Partnership interest income on 100% of the average daily equity maintained in cash in the Partnership’s account during each month at a rate equal to 100% of the monthly average of the 4-week U.S. Treasury bill discount rate.MS&Co. retains any interest earned in excess of the interest paid by - 9 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) MS&Co. to the Partnership.For purposes of such interest payments, net assets do not include monies due to the Partnership on Futures Interests that have not been received.The Partnership pays brokerage fees to MS&Co. 4.Financial Instruments The Partnership trades Futures Interests.Futures and forwards represent contracts for delayed delivery of an instrument at a specified date and price.Futures Interests are open commitments until the settlement date, at which time they are realized.They are valued at fair value, generally on a daily basis, and the unrealized gains and losses on open contracts (the difference between contract trade price and market price) are reported in the Partnership’s Statements of Financial Condition as a net unrealized gain or loss on open contracts.The resulting net change in unrealized gains and losses is reflected in the “Net change in unrealized trading profit (loss)” on open contracts from one period to the next on the Statements of Income and Expenses.The fair value of exchange-traded futures, options and forward contracts is determined by the various futures exchanges, and reflects the settlement price for each contract as of the close of business on the last business day of the reporting period.The fair value of foreign currency forward contracts is extrapolated on a forward basis from the spot prices quoted as of approximately 3:00 P.M. (E.T.) of the last business day of the reporting period from various exchanges. The fair value of non-exchange-traded foreign currency option contracts is calculated by applying an industry standard model application for options valuation of foreign currency options, using as input the spot prices, interest rates, and option implied volatilities quoted as of approximately 3:00 P.M. (E.T.) on the last business day of the reporting period. - 10 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Risk arises from changes in the value of these contracts and the potential inability of counterparties to perform under the terms of the contracts.There are numerous factors which may significantly influence the fair value of these contracts, including interest rate volatility. The Partnership may buy or write put and call options through listed exchanges and the over-the-counter market.The buyer of an option has the right to purchase (in the case of a call option) or sell (in the case of a put option) a specified quantity of a specific Futures Interest on the underlying assets at a specified price prior to or on a specified expiration date.The writer of an option is exposed to the risk of loss if the fair value of the Futures Interest on the underlying asset declines (in the case of a put option) or increases (in the case of a call option).The writer of an option can never profit by more than the premium paid by the buyer but can potentially lose an unlimited amount. Premiums received/premiums paid from writing/purchasing options are recorded as liabilities/assets on the Statements of Financial Condition and are subsequently adjusted to fair values.The difference between the fair value of the option and the premiums received/premiums paid is treated as an unrealized gain or loss within the Statements of Income and Expenses. The fair value of exchange-traded contracts is based on the settlement price quoted by the exchange on the day with respect to which fair value is being determined.If an exchange-traded contract could not have been liquidated on such day due to the operation of daily limits or other rules of the exchange, the settlement price will be equal to the settlement price on the first subsequent day on which the contract - 11 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) could be liquidated.The fair value of off-exchange-traded contracts is based on the fair value quoted by the counterparty. The Partnership’s contracts are accounted for on a trade-date basis.The Partnership accounts for its derivative investments as described in Note 5. Derivatives and Hedging as required by the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”).A derivative is defined as a financial instrument or other contract that has all three of the following characteristics: 1) a) One or more “underlyings” and b) one or more “notional amounts” or payment provisions or both; 2) Requires no initial net investment or a smaller initial net investment than would be required for other types of contracts that would be expected to have a similar response relative to changes in market factors; and 3) Terms that require or permit net settlement. Generally, derivatives include futures, forward, swaps or options contracts, and other financial instruments with similar characteristics such as caps, floors, and collars. The net unrealized gains on open contracts, reported as a component of “Trading Equity” on the Statements of Financial Condition, and their longest contract maturities were as follows: - 12 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Net Unrealized Gains on Open Contracts Longest Maturities Date Exchange-Traded Off-Exchange-Traded Total Exchange-Traded Off-Exchange-Traded $ $ $ Sep. 30, 2013 784,010 – Sep. 2015 – Dec. 31, 2012 Dec. 2014 Feb. 2013 In general, the risks associated with off-exchange-traded contracts are greater than those associated with exchange-traded contracts because of the greater risk of default by the counterparty to an off-exchange-traded contract.The Partnership has credit risk associated with counterparty nonperformance.As of the date of the financial statements, the credit risk associated with the instruments in which the Partnership trades is limited to the unrealized gains amounts reflected in the Partnership’s Statements of Financial Condition.The net unrealized gains (losses) on open contracts are further disclosed by type of contract and corresponding fair value level in Note 6. Fair Value Measurements and Disclosures. The Partnership also has credit risk because MS&Co. and/or MSCG act as the futures commission merchants or the counterparties with respect to most of the Partnership’s assets. Exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are fair valued on a daily basis, with variations in value settled on a daily basis. MS&Co., which is acting as a commodity futures broker for the Partnership’s exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, is required, pursuant to regulations of the Commodity Futures Trading Commission (“CFTC”), to segregate from its own assets, and for the sole benefit of its commodity - 13 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) customers, total cash held by it with respect to exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, including an amount equal to the net unrealized gains (losses) on all open exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts, which in the aggregate, totaled $9,143,704 and $11,255,076 at September 30, 2013 and December 31, 2012, respectively.With respect to the Partnership’s off-exchange-traded forward currency contracts and forward currency options contracts, there are no daily settlements of variation in value, nor is there any requirement that an amount equal to the net unrealized gains (losses) on such contracts be segregated.However, the Partnership is required to meet margin requirements equal to the net unrealized loss on open forward currency contracts in the Partnership accounts with the counterparty, which is accomplished by daily maintenance of the cash balance in a custody account held at MS&Co. for the benefit of MS&Co.With respect to those off-exchange-traded forward currency contracts, the Partnership is at risk to the ability of MS&Co., the sole counterparty on all such contracts, to perform. With respect to those off-exchange-traded forward currency options contracts, the Partnership is at risk to the ability of MSCG, the sole counterparty on all such contracts, to perform.The Partnership has a master netting agreement with each counterparty.The primary terms are based on industry standard master agreements.These agreements, which seek to reduce both the Partnership’s and the counterparties’ exposure on off-exchange-traded forward currency contracts, including options on such contracts, should materially decrease the Partnership’s credit risk in the event of MS&Co.’s or MSCG’s bankruptcy or insolvency. The General Partner monitors and attempts to control the Partnership’s risk exposure on a daily basis through financial, credit and risk management monitoring systems, and accordingly, believes that it has - 14 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) effective procedures for evaluating and limiting the credit and market risks to which the Partnership may be subject.These monitoring systems generally allow the General Partner to statistically analyze actual trading results with risk adjusted performance indicators and correlation statistics.In addition, online monitoring systems provide account analysis of futures, forwards and options positions by sector, margin requirements, gain and loss transactions and collateral positions. The futures, forwards and options traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled on an agreed-upon settlement date. 5.Derivatives and Hedging The Partnership’s objective is to profit from speculative trading in Futures Interests.Therefore, the Trading Advisors for the Partnership will take speculative positions in Futures Interests where they feel the best profit opportunities exist for their trading strategy.As such, the average number of contracts outstanding in - 15 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) absolute quantities (the total of the open long and open short positions) has been presented as a part of the volume disclosure, as position direction is not an indicative factor in such volume disclosures.With regard to foreign currency forward trades, each notional quantity amount has been converted to an equivalent contract based upon an industry convention. On January 1, 2013, the Partnership adopted Accounting Standards Update (“ASU”) 2011-11, “Disclosure about Offsetting Assets and Liabilities” and ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities”.ASU 2011-11 created a new disclosure requirement about the nature of an entity’s rights to setoff and the related arrangements associated with its financial instruments and derivative instruments, while ASU 2013-01 clarified the types of instruments and transactions that are subject to the offsetting disclosure requirements established by ASU 2011-11.Entities are required to disclose both gross information and net information about both instruments and transactions eligible for offset in the statement of financial position and instruments and transactions subject to an agreement similar to a master netting arrangement. The objective of these disclosures is to facilitate comparison between those entities that prepare their financial statements on the basis of accounting principles generally accepted in the United States of America (“U.S. GAAP”) and those entities that prepare their financial statements on the basis of International Financial Reporting Standards. The new guidance did not have a significant impact on the Partnership’s financial statements. The following tables summarize the valuation of the Partnership’s investments as of September 30, 2013 and December 31, 2012, respectively. - 16 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Offsetting of Derivative Assets and Liabilities as of September 30, 2013: Gross Amounts Recognized Gross Amounts Offset in the Statement of Financial Condition Net Amounts Presented in the Statement of Financial Condition $ $ $ Assets Futures Total Assets Liabilities Futures Total Liabilities (269,685) Unrealized currency gain Total net unrealized gain on open contracts Options Options written - 17 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Offsetting of Derivative Assets and Liabilities as of December 31, 2012: Gross Amounts Recognized Gross Amounts Offset in the Statement of Financial Condition Net Amounts Presented in the Statement of Financial Condition $ $ $ Assets Futures Forwards Total Assets Liabilities Futures Forwards Total Liabilities Unrealized currency gain Net unrealized gain on open contracts Options Options written The Effect of Trading Activities on the Statements of Financial Condition as of September 30, 2013: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the nine months (absolute quantity) $ Commodity Equity 52 Foreign currency Interest rate – Total (158,684) Unrealized currency gain Total net unrealized gain on open contracts - 18 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) Average number of contracts outstanding for the nine months (absolute quantity) Option Contracts at Fair Value $ Options purchased – 1 Options written 11 The Effect of Trading Activities on the Statements of Financial Condition as of December 31, 2012: Futures and Forward Contracts Long Unrealized Gain Long Unrealized Loss Short Unrealized Gain Short Unrealized Loss NetUnrealized Gain/(Loss) Average number of contracts outstanding for the year (absolute quantity) $ Commodity Equity 46 Foreign currency Interest rate – Total Unrealized currency gain Net unrealized gain on open contracts Average number of contracts outstanding for the year (absolute quantity) Option Contracts at Fair Value $ Options purchased – 1 Options written 14 The following tables summarize the net trading results of the Partnership for the three and nine months ended September 30, 2013 and 2012, respectively. - 19 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) The Effect of Trading Activities on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2013, included in Total Trading Results: For the Three Months For the Nine Months Ended September 30, 2013 Ended September 30, 2013 Type of Instrument $ $ Commodity Equity Foreign currency Interest rate Unrealized currency gain Total Line Items on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2013: For the Three Months For the Nine Months Ended September 30, 2013 Ended September 30, 2013 Trading Results $ $ Net realized 146,070 Net change in unrealized (294,133) Total Trading Results The Effect of Trading Activities on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2012, included in Total Trading Results: For the Three Months For the Nine Months Ended September 30, 2012 Ended September 30, 2012 Type of Instrument $ $ Commodity 103,931 Equity 142,133 Foreign currency (46,774) Interest rate 134,300 Unrealized currency gain 9,886 Total 343,476 Line Items on the Statements of Income and Expenses for the Three and Nine Months Ended September 30, 2012: For the Three Months For the Nine Months Ended September 30, 2012 Ended September 30, 2012 Trading Results $ $ Net realized Net change in unrealized Total Trading Results - 20 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) 6.Fair Value Measurements and Disclosures On October 1, 2012, the FASB issued ASU 2012-04, “Technical Corrections and Improvements”, which makes minor technical corrections and clarifications to ASC 820, “Fair Value Measurements and Disclosures”. When the FASB issued Statement 157 (codified in ASC 820), it conformed the use of the term “fair value” in certain pre-Codification standards but not others. ASU 2012-04 conforms the term’s use throughout the ASC “to fully reflect the fair value measurement and disclosure requirements” of ASC 820. The ASU also amends the requirements that must be met for an investment company to qualify for the exemption from presenting a statement of cash flows.Specifically, it eliminates the requirements that substantially all of an entity’s investments be carried at “market value” and that the investments be highly liquid. Instead, it requires substantially all of the entity’s investments to be carried at “fair value” and classified as Level 1 or Level 2 measurements under ASC 820. The amendments are effective for fiscal periods beginning after December 15, 2012. The adoption of this ASU did not have a significant impact on the Partnership’s financial statements. Financial instruments are carried at fair value, which is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.Assets and liabilities carried at fair value are classified and disclosed in the following three levels: Level 1 - unadjusted quoted market prices in active markets for identical assets and liabilities; Level 2 - inputs other than unadjusted quoted market prices that are observable for the asset or liability, either directly or indirectly (including - 21 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) unadjusted quoted market prices for similar investments, interest rates and credit risk); and Level 3 - unobservable inputs for the asset or liability (including the Partnership’s own assumptions used in determining the fair value of investments). In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, an investment’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement.The Partnership’s assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the investment. The Partnership’s assets and liabilities measured at fair value on a recurring basis are summarized in the following tables by the type of inputs applicable to the fair value measurements. - 22 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) September 30, 2013 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Total Assets – n/a Liabilities Futures – n/a Options Written 12,082 – n/a 12,082 Total Liabilities – n/a Unrealized currency gain *Net fair value – n/a - 23 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) December 31, 2012 Unadjusted Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total $ Assets Futures – n/a Forwards – n/a Total Assets n/a 340,977 Liabilities Futures – n/a Forwards – n/a 40,258 Options Written 22,859 – n/a Total Liabilities n/a Unrealized currency gain *Net fair value 29,978 n/a * This amount comprises the “Total net unrealized gain on open contracts” and “Options written” on the Statements of Financial Condition. During the period January 1, 2013 to September 30, 2013, and the twelve months ended December 31, 2012, there were no Level 3 assets and liabilities and there were no transfers of assets or liabilities between Level 1 and Level 2. 7.Other Pronouncements In June 2013, the FASB issued ASU 2013-08, “Financial Services – Investments Companies (Topic 946): Amendments to the Scope, Measurement and Disclosure Requirements”.ASU 2013-08 changes the approach to the investment company assessment, requires non-controlling ownership interests in other - 24 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) investment companies to be measured at fair value, and requires additional disclosures about the investment company’s status as an investment company.The amendments are effective for interim and annual reporting periods beginning after December 15, 2013.The Partnership is currently evaluating the impact this pronouncement would have on the financial statements. 8.Restricted and Unrestricted Cash As reflected on the Partnership’s Statements of Financial Condition, restricted cash equals the cash portion of assets on deposit to meet margin requirements plus the cash required to offset unrealized losses on foreign currency forwards and options contracts and offset unrealized losses on offset London Metal Exchange positions.All of these amounts are maintained separately.Cash that is not classified as restricted cash is therefore classified as unrestricted cash. 9.Income Taxes No provision for income taxes has been made in the accompanying financial statements, as partners are individually responsible for reporting income or loss based upon their respective share of the Partnership’s revenues and expenses for income tax purposes. The Partnership files U.S. federal and state tax returns. The guidance issued by the FASB on income taxes clarifies the accounting for uncertainty in income taxes recognized in the Partnership's financial statements, and prescribes a recognition threshold and - 25 - MORGAN STANLEY SMITH BARNEY SPECTRUM GLOBAL BALANCED L.P. NOTES TO FINANCIAL STATEMENTS (CONCLUDED) measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken.The Partnership has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements as of September 30, 2013 and December 31, 2012.If applicable, the Partnership recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in other expenses in the Statements of Income and Expenses.Generally, the 2010 through 2012 tax years remain subject to examination by U.S. federal and most state tax authorities.No income tax returns are currently under examination. 10.Subsequent Events Management of Ceres performed its evaluation of subsequent events through the date of filing, and has determined that there were no subsequent events requiring adjustment of or disclosure in the financial statements. - 26 - Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of September 30, 2013, the percentage of assets allocated to each market sector was approximately as follows: Interest Rate 22.12%; Currency 13.05%; Equity 24.65%; and Commodity 40.18%. Liquidity.The Partnership deposits its assets with MS&Co. as its clearing commodity broker in separate futures, forward and options trading accounts established for each Trading Advisor.Such assets are used as margin to engage in trading and may be used as margin solely for the Partnership’s trading. The assets are held in either non-interest bearing bank accounts or in securities and instruments permitted by the CFTC for investment of customer segregated or secured funds.Since the Partnership’s sole purpose is to trade in futures, forwards and options, it is expected that the Partnership will continue to own such liquid assets for margin purposes. The Partnership’s investment in futures, forwards and options may, from time to time, be illiquid.Most U.S. futures exchanges limit fluctuations in prices during a single day by regulations referred to as “daily price fluctuation limits” or “daily limits.”Trades may not be executed at prices beyond the daily limit.If the price for a particular futures or options contract has increased or decreased by an amount equal to the daily limit, positions in that futures or options contract can neither be taken nor liquidated unless traders are willing to effect trades at or within the limit. Futures prices have occasionally moved the daily limit for several consecutive days with little or no trading.These market conditions could prevent the Partnership from promptly liquidating its futures or options contracts and result in restrictions on redemptions. - 27 - There is no limitation on daily price moves in trading forward contracts on foreign currencies.The markets for some world currencies have low trading volume and are illiquid, which may prevent the Partnership from trading in potentially profitable markets or prevent the Partnership from promptly liquidating unfavorable positions in such markets, subjecting it to substantial losses.Either of these market conditions could result in restrictions on redemptions.For the periods covered by this report, illiquidity has not materially affected the Partnership’s assets. There are no known material trends, demands, commitments, events, or uncertainties at the present time that are reasonably likely to result in the Partnership’s liquidity increasing or decreasing in any material way. As of September 30, 2013, approximately 100% of the Partnership’s total investment exposure is futures contracts which are exchange-traded while approximately 0% is forward contracts which are off-exchange traded. Capital Resources.The Partnership does not have, nor does it expect to have, any capital assets.Redemptions of units of limited partnership interest (“Unit(s)”) in the future will affect the amount of funds available for investments in futures, forwards and options in subsequent periods.It is not possible to estimate the amount, and therefore the impact, of future outflows of Units. There are no known material trends, favorable or unfavorable, that would affect, nor any expected material changes to, the Partnership’s capital resource arrangements at the present time. - 28 - Off-Balance Sheet Arrangements and Contractual Obligations.The Partnership does not have any off-balance sheet arrangements, nor does it have contractual obligations or commercial commitments to make future payments that would affect its liquidity or capital resources. Results of Operations General.The Partnership’s results depend on the Trading Advisors and the ability of each Trading Advisor’s trading program to take advantage of price movements in the futures, forward and options markets. SSARIS trades its Global Multi-Strategy Program on behalf of the Partnership.SSARIS’ Global Multi-Strategy program allocates to global hedged equity, global hedged fixed income, and long/short global assets. It is diversified by both style (divergent and convergent strategies) and asset class (global stocks, bonds, currencies and real assets). The hedged equity component may be composed of positions in FTSE 100, DAX 30, Nikkei 225, All Ordinaries, CAC 40, Hang Seng and S&P 500 futures indices. The hedged fixed income exposure may include British, German, Japanese, Australian and fixed income futures. Real asset exposure is diversified across energy, precious metal, base metal, financial and agricultural markets. The investment program uses a multi-determinant model to rebalance the independent strategies. The global stock and bond exposure is managed using models which interpret macroeconomic, relative value, inflation, interest rate, and price-related data. Exposure within the long-short global asset sector is regulated by combining individual market expected return analysis with a system that asset weights each market according to relative volatility and correlation. - 29 - Altis trades its Global Futures Portfolio Program on behalf of the Partnership.It is a systematic, automated trading program that builds on the market experience of Altis’ principals and employs a unique proprietary Advanced Asset Allocator.The Advanced Asset Allocator was specifically developed to manage portfolios of derivative instruments in a robust and scalable manner.The portfolio management technology combines original, traditional and contrasting investment techniques into one complete and comprehensive trading system.Investment changes are implemented after considering their effect on the whole portfolio not just the individual markets concerned. The following chart sets forth the percentage and the amount of the Partnership’s net assets allocated to each Trading Advisor for the periods ending September 30, 2013 and June 30, 2013, respectively, and the change during the applicable period. Trading Advisor Allocations as of September 30, 2013 (%) Allocations as of June 30, 2013 (%) Allocations as of September 30, Allocations as of June 30, 2013 ($) Change during the period % SSARIS Altis The following presents a summary of the Partnership’s operations for the three and nine months ended September 30, 2013 and 2012, and a general discussion of its trading activities during each period.It is important to note, however, that the Trading Advisors trade in various markets at different times and that prior activity in a particular market does not mean that such market will be actively traded by the Trading Advisors or will be profitable in the future.Consequently, the results of operations of the Partnership are difficult to discuss other than in the context of the Trading Advisors’ trading activities on behalf of the Partnership during the period in question.Past performance is no guarantee of future results. - 30 - The Partnership’s results of operations set forth in the financial statements on pages 2 through 26 of this report are prepared in accordance with U.S. GAAP, which require the use of certain accounting policies that affect the amounts reported in these financial statements, including the following: the contracts the Partnership trades are accounted for on a trade-date basis and marked to market on a daily basis.The difference between their original contract value and market value is recorded on the Statements of Income and Expenses as “Net change in unrealized” trading profit (loss) for open contracts, and recorded as “Net realized” trading profit (loss) when open positions are closed out.The sum of these amounts constitutes the Partnership’s trading results.The market value of a futures contract is the settlement price on the exchange on which that futures contract is traded on a particular day.The value of a foreign currency forward contract is based on the spot rate as of approximately 3:00 P.M. (E.T.), the close of the business day.Interest income, as well as management fees, incentive fees, and brokerage fees of the Partnership are recorded on an accrual basis. Ceres believes that, based on the nature of the operations of the Partnership, no assumptions relating to the application of critical accounting policies other than those presently used could reasonably affect reported amounts. For the Three and Nine Months Ended September 30, 2013 The Partnership recorded total trading results including interest income totaling $(679,850) and expenses totaling $143,826 resulting in a net loss of $823,676 for the three months ended September 30, 2013.The Partnership’s net asset value per Unit decreased from $14.49 at June 30, 2013 to $13.30 at September 30, 2013. - 31 - During the third quarter, the Partnership posted a loss in net asset value as trading losses in metals, global interest rates, global stock indices, currencies, and agriculturals more than offset gains from trading energies. The most significant losses were experienced within the metals sector, primarily during August, from short industrial and precious metals futures positions. Improving economic data from China pushed industrial metals prices higher, while weaker U.S. economic data sent precious metals prices higher. Within the global interest rate sector, losses were incurred primarily during September from short positions in European bond futures as prices advanced after European Central Bank President Mario Draghi said he would consider additional stimulus measures into the banking system to stop borrowing costs from rising.Within the global stock index sector, losses were incurred primarily during July from short positions in European equity index futures as prices rose amid optimism central banks will maintain loose monetary policies to boost economic growth. Within the currency markets, losses were experienced primarily during August from short Japanese yen and British pound positions versus the U.S. dollar. The Japanese yen rose against the U.S. dollar amid bets the Bank of Japan would refrain from adding to its stimulus package, while the British pound’s value increased due to positive manufacturing data and a strengthening U.K. economy. Within the agricultural sector, losses were incurred during August from short soybean futures positions as prices climbed higher amid hot weather in the U.S. and concern of lower crop yields.A portion of the Partnership’s losses during the quarter was offset by gains experienced within the energy markets primarily during July and August from long crude oil and gasoil futures positions as prices climbed higher amid fears a potential military action against the Syrian government may cause supply disruptions. - 32 - The Partnership recorded total trading results including interest income totaling $(35,060) and expenses totaling $466,426 resulting in a net loss of $501,486 for the nine months ended September 30, 2013.The partnership’s net asset value per Unit decreased from $14.06 at December 31, 2012, to $13.30 at September 30, 2013. During the first nine months of the year, the Partnership posted a loss in net asset value as losses from trading in energies, metals, agricultural, and global interest rates offset gains from trading currencies and global stock indices. The most significant losses were incurred in the energies sector, primarily during February, from long positions in crude oil and its related products as prices declined on concerns that renewed European debt woes would erode fuel demand. Reports of higher than expected crude oil stockpiles in the U.S. also negatively impacted prices for February. Additional losses were recorded in this sector during September from long positions in gasoil, gasoline, and crude oil futures as prices declined over concern a potential shutdown of the U.S. government may reduce demand from the world’s largest oil consuming country.Within the metals sector, losses were incurred primarily during the third quarter from short industrial and precious metals futures positions. Improving economic data from China pushed industrial metals prices higher, while weaker U.S. economic data sent precious metals higher.Within the agricultural sector, losses were incurred primarily during April from short positions in corn futures as prices increased at the end of the month on speculation flooding and cold weather in the U.S. Midwest would delay the pace of planting.Within the global interest rate sector, losses were incurred primarily during September from short positions in European bond futures as prices advanced after European Central Bank President Mario Draghi said he would consider additional stimulus measures into the banking system to stop borrowing costs from rising. The Partnership’s losses during the first nine months of the year were - 33 - partially offset by gains experienced within the currency sector, primarily during January, from short positions in the Japanese yen versus the U.S. dollar as the value of the yen declined on speculation the Bank of Japan would ease monetary policy further. Additional gains in the currency sector were achieved in May from short positions in the Australian dollar versus the U.S. dollar as the value of the Australian dollar declined after the Reserve Bank of Australia cut interest rates. Within the global stock index sector, the most significant gains were achieved in January, April, and May from long positions in U.S. and Pacific Rim equity index futures as prices rose amid optimism central banks will maintain loose monetary policies to boost economic growth. For the Three and Nine Months Ended September 30, 2012 The Partnership recorded total trading results including interest income totaling $337,586 and expenses totaling $193,195 resulting in net income of $144,391 for the three months ended September 30, 2012.The Partnership’s net asset value per Unit increased from $14.38 at June 30, 2012, to $14.53 at September 30, 2012. The most significant trading gains were achieved within the currency sector, primarily during July, from short positions in the euro as the value of the euro declined versus the U.S. dollar after European Central Bank President Mario Draghi said the currency bloc still faces risks after policy makers cut interest rates to a record low. Within the global stock index sector, gains were achieved throughout the quarter from long positions in U.S. equity index futures as prices moved higher on better-than-expected reports of corporate earnings and U.S. consumer sentiment. Within the agricultural markets, gains were achieved primarily during July from long positions in soybean and corn futures as prices rose as a heat wave and - 34 - drought in the U.S. Midwest threatened to limit output. Within the global interest rate sector, gains were achieved primarily during July from long positions in European and U.S. fixed income futures as prices advanced as a euro-area report showing inflation held at the slowest since February 2011 added to signs the region is headed for a recession. Prices of European and U.S. fixed income futures continued to move higher later in July after Germany’s top court said it will take more than eight weeks to rule on the euro-area’s bailout fund, holding up crisis resolution efforts and boosting demand for the relative “safety” of government debt. Within the energy sector, gains were achieved primarily during August from long futures positions in RBOB (unleaded) gasoline as prices advanced early in the month on speculation of increased energy demand. A portion of the Partnership’s gains during the quarter was offset by losses incurred within the metals sector, primarily during August, from short positions in platinum futures as prices rose amid concern continued labor-related violence at mines in South Africa will curb supplies. The Partnership recorded total trading results including interest income totaling $350,275 and expenses totaling $605,339 resulting in a net loss of $255,064 for the nine months ended September 30, 2012.The Partnership’s net asset value per Unit decreased from $14.83 at December 31, 2011, to $14.53 at September 30, 2012. The most significant trading losses were incurred within the metals sector, primarily during January, from short positions in platinum and tin as prices advanced on speculation metals demand will be supported by economic expansion in the U.S. and an easing credit policy in China. The Partnership’s losses for the first nine months of the year were offset by gains achieved within the global stock index sector, primarily during the first quarter, from long positions in U.S., European, and Japanese equity index futures as prices - 35 - were buoyed by better-than-expected economic reports in these regions. Prices also rose after China cut banks’ reserve requirements to fuel lending and the U.S. Federal Reserve Board raised its assessment of the U.S. economy. Within the currency sector, gains were achieved primarily during July from short positions in the euro as the value of the euro declined versus the U.S. dollar after European Central Bank President Mario Draghi said the currency bloc still faces risks after policy makers cut interest rates to a record low. Within the global interest rate sector, gains were achieved primarily during April and May from long positions in European, Australian, and U.S. fixed-income futures as prices advanced as Greece failed to form a unified government, increasing concern Europe’s debt crisis is worsening and spurring demand for the relative “safety” of government debt. Additional gains were achieved within July from long positions in European and U.S. fixed income futures as prices resumed their climb higher. Within the energy sector, gains were achieved primarily during the first quarter, from long futures positions in RBOB (unleaded) gasoline and Brent crude oil as prices increased on concerns over inventory levels and rising tensions in the Middle East. Additionally, gains were achieved from short natural gas futures positions as prices declined throughout the majority of the first quarter. Within the agricultural sector, gains were achieved primarily during July from long positions in soybean and corn futures as prices rose as a heat wave and drought in the U.S. Midwest threatened to limit output. Item 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Introduction The Partnership is a commodity pool engaged primarily in the speculative trading of futures, forwards and options.The market-sensitive instruments held by the Partnership are acquired for speculative trading purposes only and, as a result, all or substantially all of the Partnership’s assets are at risk of trading loss. - 36 - Unlike an operating company, the risk of market-sensitive instruments is inherent to the primary business activity of the Partnership. The futures, forwards and options on such contracts traded by the Partnership involve varying degrees of related market risk.Market risk is often dependent upon changes in the level or volatility of interest rates, exchange rates, and prices of financial instruments and commodities, factors that result in frequent changes in the fair value of the Partnership’s open positions, and consequently in its earnings, whether realized or unrealized, and cash flow.Gains and losses on open positions of exchange-traded futures, exchange-traded forward, and exchange-traded futures-styled options contracts are settled daily through variation margin.Gains and losses on off-exchange-traded forward currency contracts and forward currency options contracts are settled upon termination of the contract.Gains and losses on off-exchange-traded forward currency options contracts are settled on an agreed upon settlement date. The Partnership’s total market risk may increase or decrease as it is influenced by a wide variety of factors, including, but not limited to, the diversification among the Partnership’s open positions, the volatility present within the markets, and the liquidity of the markets. The face value of the market sector instruments held by the Partnership is typically many times the applicable margin requirements.Margin requirements generally range between 2% and 15% of contract face value.Additionally, the use of leverage causes the face value of the market sector instruments held by the Partnership typically to be many times the total capitalization of the Partnership. - 37 - The Partnership’s past performance is no guarantee of its future results.Any attempt to numerically quantify the Partnership’s market risk is limited by the uncertainty of its speculative trading.The Partnership’s speculative trading and use of leverage may cause future losses and volatility (i.e., “risk of ruin”) that far exceed the Partnership’s experience to date as discussed under the “Partnership’s Value at Risk in Different Market Sectors” section and significantly exceed the Value at Risk (“VaR”) tables disclosed. Limited partners will not be liable for losses exceeding the current net asset value of their investment. Quantifying the Partnership’s Trading Value at Risk The following quantitative disclosures regarding the Partnership’s market risk exposures contain “forward-looking statements” within the meaning of the safe harbor from civil liability provided for such statements by the Private Securities Litigation Reform Act of 1995 (set forth in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”)).All quantitative disclosures in this section are deemed to be forward-looking statements for purposes of the safe harbor, except for statements of historical fact. The Partnership accounts for open positions on the basis of fair value accounting principles.Any loss in the market value of the Partnership’s open positions is directly reflected in the Partnership’s earnings and cash flow. - 38 - The Partnership’s risk exposure in the market sectors traded by the Trading Advisors is estimated below in terms of VaR.Please note that the VaR model is used to numerically quantify market risk for historic reporting purposes only and is not utilized by either Ceres or the Trading Advisors in their daily risk management activities. VaR is a measure of the maximum amount which the Partnership could reasonably be expected to lose in a given market sector.However, the inherent uncertainty of the Partnership’s speculative trading and the recurrence in the markets traded by the Partnership of market movements far exceeding expectations could result in actual trading or non-trading losses far beyond the indicated VaR of the Partnership’s experience to date (i.e., “risk of ruin”).In light of the foregoing as well as the risks and uncertainties intrinsic to all future projections, the inclusion of the quantification in this section should not be considered to constitute any assurance or representation that the Partnership’s losses in any market sector will be limited to VaR or by the Partnership’s attempts to manage its market risk. Exchange maintenance margin requirements have been used by the Partnership as the measure of its VaR.Maintenance margin requirements are set by exchanges to equal or exceed the maximum losses reasonably expected to be incurred in the fair value of any given contract in 95% - 99% of any one-day interval.Maintenance margin has been used rather than the more generally available initial margin, because initial margin includes a credit risk component, which is not relevant to VaR. - 39 - The Partnership’s Value at Risk in Different Market Sectors The following tables indicate the trading VaR associated with the Partnership’s open positions by market category as of September 30, 2013 and December 31, 2012, and the highest, lowest and average values during the three months ended September 30, 2013 and for the twelve months ended December 31, 2012.All open position trading risk exposures of the Partnership have been included in calculating the figures set forth below.There has been no material change in the trading VaR information previously disclosed in the Form 10-K. As of September 30, 2013, the Partnership’s total capitalization was approximately $9 million. September 30, 2013 Primary Market % of Total Risk Category VaR Capitalization Currency Interest Rate Equity Commodity 5.28 Total 13.15 Three Months Ended September 30, 2013 Market Sector High VaR $ Low VaR $ Average VaR* $ Currency Interest Rate Equity 294,535 209,859 Commodity 641,363 * Average of month-end VaR. - 40 - As of December 31, 2012, the Partnership’s total capitalization was approximately $11 million. December 31, 2012 Primary Market % of Risk Category VaR Total Capitalization Currency Interest Rate Equity Commodity Total Twelve Months Ended December 31, 2012 Market Sector High VaR $ Low VaR $ Average VaR* $ Currency Interest Rate 284,830 Equity 254,758 181,818 Commodity 193,941 *Average of month-end VaR. Limitations on Value at Risk as an Assessment of Market Risk VaR models permit estimation of a portfolio’s aggregate market risk exposure, incorporating a range of varied market risks, reflect risk reduction due to portfolio diversification or hedging activities, and can cover a wide range of portfolio assets. However, VaR risk measures should be viewed in light of the methodology’s limitations, which include, but may not be limited to the following: · past changes in market risk factors will not always result in accurate predictions of the distributions and correlations of future market movements; - 41 - · changes in portfolio value caused by market movements may differ from those of the VaR model; · VaR results reflect past market fluctuations applied to current trading positions while future risk depends on future positions; · VaR using a one-day time horizon does not fully capture the market risk of positions that cannot be liquidated or hedged within one day; and · the historical market risk factor data used for VaR estimation may provide only limited insight into losses that could be incurred under certain unusual market movements. Non-Trading Risk The Partnership has non-trading market risk on its foreign cash balances not needed for margin.These balances and any market risk they may represent are immaterial. A decline in short-term interest rates would result in a decline in the Partnership’s cash management income. This cash flow risk is not considered to be material. Materiality, as used throughout this section, is based on an assessment of reasonably possible market movements and any associated potential losses, taking into account the leverage, optionality, and multiplier features of the Partnership’s market-sensitive instruments, in relation to the Partnership’s net assets. Qualitative Disclosures Regarding Primary Trading Risk Exposures The following qualitative disclosures regarding the Partnership’s market risk exposures - except for (A) those disclosures that are statements of historical fact and (B) the descriptions of how the Partnership - 42 - manages its primary market risk exposures - constitute forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act. The Partnership’s primary market risk exposures, as well as the strategies used and to be used by Ceres and the Trading Advisors for managing such exposures, are subject to numerous uncertainties, contingencies and risks, any one of which could cause the actual results of the Partnership’s risk controls to differ materially from the objectives of such strategies.Government interventions, defaults and expropriations, illiquid markets, the emergence of dominant fundamental factors, political upheavals, changes in historical price relationships, an influx of new market participants, increased regulation, and many other factors could result in material losses, as well as in material changes to the risk exposures and the risk management strategies of the Partnership.Investors must be prepared to lose all or substantially all of their investment in the Partnership. Qualitative Disclosures Regarding Means of Managing Risk Exposure The Partnership and the Trading Advisors, separately, attempt to manage the risk of the Partnership’s open positions in essentially the same manner in all market categories traded. Ceres attempts to manage market exposure by diversifying the Partnership’s assets among different market sectors and trading approaches through the selection of the commodity trading advisors and by daily monitoring of their performance.In addition, the Trading Advisors establish diversification guidelines, often set in terms of the maximum margin to be committed to positions in any one market sector or market-sensitive instrument. Ceres monitors and controls the risk of the Partnership’s non-trading instrument, cash. Cash is the only Partnership investment directed by Ceres, rather than the Trading Advisors. - 43 - Item 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of the management of Ceres, Ceres’ President (Ceres’ principal executive officer) and Chief Financial Officer (Ceres’ principal financial officer) have evaluated the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of September 30, 2013.The Partnership’s disclosure controls and procedures are designed to provide reasonable assurance that information the Partnership is required to disclose in the reports that the Partnership files or submits under the Exchange Act are recorded, processed, summarized and reported within the time period specified in the applicable rules and forms.Based on this evaluation, the President and Chief Financial Officer of Ceres have concluded that the disclosure controls and procedures of the Partnership were effective at September 30, 2013. Changes in Internal Control over Financial Reporting There have been no changes during the period covered by this quarterly report in the Partnership’s internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that have materially affected or are reasonably likely to materially affect the Partnership’s internal control over financial reporting. Limitations on the Effectiveness of Controls Any control system, no matter how well designed and operated, can provide reasonable (not absolute) assurance that its objectives will be met.Furthermore, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. - 44 - PART II.OTHER INFORMATION Item 1.LEGAL PROCEEDINGS Unless the context otherwise requires, for purposes of this section, the terms the “Company,” “we,” “us” and “our” mean Morgan Stanley and its consolidated subsidiaries. In addition to the matters described in the Form 10-K, and those described below, in the normal course of business, the Company has been named, from time to time, as a defendant in various legal actions, including arbitrations, class actions and other litigation, arising in connection with its activities as a global diversified financial services institution. Certain of the actual or threatened legal actions include claims for substantial compensatory and/or punitive damages or claims for indeterminate amounts of damages. In some cases, the entities that would otherwise be the primary defendants in such cases are bankrupt or in financial distress. The Company is also involved, from time to time, in other reviews, investigations and proceedings (both formal and informal) by governmental and self-regulatory agencies regarding the Company’s business, including, among other matters, accounting and operational matters, certain of which may result in adverse judgments, settlements, fines, penalties, injunctions or other relief. The Company contests liability and/or the amount of damages as appropriate in each pending matter. Where available information indicates that it is probable a liability had been incurred at the date of the condensed consolidated financial statements and the Company can reasonably estimate the amount of that loss, the Company accrues the estimated loss by a charge to income. - 45 - In many proceedings, however, it is inherently difficult to determine whether any loss is probable or even possible or to estimate the amount of any loss. The Company cannot predict with certainty if, how or when such proceedings will be resolved or what the eventual settlement, fine, penalty or other relief, if any, may be, particularly for proceedings that are in their early stages of development or where plaintiffs seek substantial or indeterminate damages. Numerous issues may need to be resolved, including through potentially lengthy discovery and determination of important factual matters, determination of issues related to class certification and the calculation of damages, and by addressing novel or unsettled legal questions relevant to the proceedings in question, before a loss or additional loss or range of loss or additional loss can be reasonably estimated for any proceeding. Subject to the foregoing, the Company believes, based on current knowledge and after consultation with counsel, that the outcome of such proceedings will not have a material adverse effect on the consolidated financial condition of the Company, although the outcome of such proceedings could be material to the Company’s operating results and cash flows for a particular period depending on, among other things, the level of the Company’s revenues or income for such period. On June 1, 2011, Morgan Stanley & Co. Incorporated converted from a Delaware corporation to a Delaware limited liability company.As a result of that conversion, Morgan Stanley & Co. Incorporated is now named Morgan Stanley & Co. LLC (“MS&Co.”). MS&Co. is a wholly-owned, indirect subsidiary of Morgan Stanley, a Delaware holding company.Morgan Stanley files periodic reports with the Securities and Exchange Commission as required by the Securities Exchange Act, which include current descriptions of material litigation and material proceedings and investigations, if any, by governmental and/or regulatory agencies or self-regulatory organizations - 46 - organizations concerning Morgan Stanley and its subsidiaries, including MS&Co.As a consolidated subsidiary of Morgan Stanley, MS&Co. does not file its own periodic reports with the Securities and Exchange Commission (“SEC”) that contain descriptions of material litigation, proceedings and investigations.As a result, we refer you to the “Legal Proceedings” section of Morgan Stanley’s SEC 10-K filings for 2012, 2011, 2010, 2009, and 2008. MS&Co. is a Delaware corporation with its main business office located at 1585 Broadway, New York, New York 10036.Among other registrations and memberships, MS&Co. is registered as a futures commission merchant and is a member of the National Futures Association. The following developments have occurred with respect to certain matters previously reported in the Form 10-K or concern new actions that have been filed since the Form10-K: On June 2, 2009, Morgan Stanley executed a final settlement with the Office of the New York State Attorney General (“NYAG”) in connection with its investigation relating to the sale of auction-rate securities (“ARS”).Morgan Stanley agreed, among other things to: (1) repurchase at par illiquid ARS that were purchased by certain retail clients prior to February 13, 2008; (2) pay certain retail clients that sold ARS below par the difference between par and the price at which the clients sold the securities; (3) arbitrate, under special procedures, claims for consequential damages by certain retail clients; (4) refund refinancing fees to certain municipal issuers of ARS; and (5) pay a total penalty of $35 million.On August 13, 2008, Morgan Stanley reached an agreement in principle on substantially the same terms with the Office of the - 47 - Illinois Secretary of State, Securities Department (on behalf of a task force of other states under the auspices of the North American Securities Administrators Association) that would settle their investigations into the same matters. On June 5, 2012, the Company consented to and became the subject of an Order Instituting Proceedings Pursuant to Sections 6(c) and 6(d) of the Commodity Exchange Act, as amended, Making Findings and Imposing Remedial Sanctions by the CFTC to resolve allegations related to the failure of a salesperson to comply with exchange rules that prohibit off-exchange futures transactions unless there is an Exchange for Related Position (EFRP).Specifically, the CFTC found that from April 2008 through October 2009, the Company violated Section 4c(a) of the Commodity Exchange Act and Commission Regulation 1.38 by executing, processing and reporting numerous off-exchange futures trades to the Chicago Mercantile Exchange (CME) and Chicago Board of Trade (CBOT) as EFRPs in violation of CME and CBOT rules because those trades lacked the corresponding and related cash, over-the-counter (“OTC”) swap, OTC option, or other OTC derivative position.In addition, the CFTC found that the Company violated CFTC Regulation 166.3 by failing to supervise the handling of the trades at issue and failing to have adequate policies and procedures designed to detect and deter the violations of the Act and Regulations.Without admitting or denying the underlying allegations and without adjudication of any issue of law or fact, the Company accepted and consented to entry of findings and the imposition of a cease and desist order, a fine of $5,000,000, and undertakings related to public statements, cooperation and payment of the fine.The Company entered into corresponding and related settlements with the CME and CBOT in which the CME found that the Company violated CME Rules 432.Q and 538 and fined the Company $750,000 and CBOT found that the Company violated CBOT Rules 432.Q and 538 and fined the Company $1,000,000. - 48 - On March15, 2010, the Federal Home Loan Bank of San Francisco filed two complaints against the Company and other defendants inthe Superior Court of the State of California. These actions are styled Federal Home Loan Bank of San Franciscov. Credit Suisse Securities (USA) LLC, et al.,and Federal Home Loan Bank of SanFranciscov. Deutsche Bank Securities Inc.et al., respectively. Amended complaints filed on June10, 2010 allege that defendants made untrue statements and material omissions in connection with the sale to plaintiff ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of certificates allegedly sold to plaintiff by the Company in these cases was approximately $704 million and $276 million, respectively. The complaints raise claims under both the federal securities laws and California law and seek, among other things,to rescindthe plaintiff’s purchase of such certificates.On July29, 2011 and September8, 2011, the court presiding over both actions sustained defendants’ demurrers with respect to claims brought underthe Securities Act of 1933, as amended, and overruled defendants’ demurrers with respect to all other claims. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $326 million, and the certificates had incurred actual losses of approximately $4 million. Based on currently available information, the Company believes it could incur a loss for this action up to the difference between the $326 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 49 - On July9, 2010 and February11, 2011, Cambridge Place Investment Management Inc. filed two separate complaintsagainst the Company and other defendants inthe Superior Court of the Commonwealth of Massachusetts, both styled Cambridge Place Investment Management Inc. v. Morgan Stanley& Co., Inc., et al.The complaints assert claims on behalf of certain clients of plaintiff’s affiliates and allege that defendants made untrue statements and material omissions in the sale ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.Thetotal amount of certificates allegedly issued by the Company or sold to plaintiff’s affiliates’ clients by the Company in the two matters wasapproximately $263 million. Plaintiff filed amended complaints on October14, 2011, which raise claims underthe Massachusetts Uniform Securities Actand seek, among other things, to rescind the plaintiff’s purchase of such certificates.Defendants’ motions to dismiss the amended complaints, with respect to plaintiff’s standing to bring suit and for failure to state a claim upon which relief can be granted were denied in March and October 2012, respectively. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in these cases was approximately $105 million, and the certificates had incurred actual losses of approximately $109million. Based on currently available information, the Company believes it could incur a loss for these actions of up to the difference between the $105 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. - 50 - On July15, 2010, China Development Industrial Bank (“CDIB”) filed a complaint against the Company, which is styled China Development Industrial Bank v. Morgan Stanley& Co. Incorporated et al., which is pending in the Supreme Court of the State of New York, New York County (“Supreme Court of NY, NY County”). The complaint relates to a $275 million credit default swap referencing the super senior portion of the STACK 2006-1 CDO. The complaint asserts claims for common law fraud, fraudulent inducement and fraudulent concealment and alleges that the Company misrepresented the risks of the STACK 2006-1 CDO to CDIB, and that the Company knew that the assets backing the CDO were of poor quality when it entered into the credit default swap with CDIB. The complaint seeks compensatory damages related to the approximately $228 million that CDIB alleges it has already lost under the credit default swap, rescission of CDIB’s obligation to pay an additional $12 million, punitive damages, equitable relief, fees and costs.On February28, 2011, the court presiding over this action denied the Company’s motion to dismiss the complaint and on March21, 2011, the Company appealed that order. On July 7, 2011, the appellate court affirmed the lower court’s decision denying the motion to dismiss. Based on currently available information, the Company believes it could incur a loss of up to approximately $240 million plus pre- and post-judgment interest, fees and costs. On October15, 2010,the Federal Home Loan Bank of Chicago filed a complaintagainst the Company and other defendants intheCircuit Court of the State of Illinois styled Federal Home Loan Bank ofChicagov.Bank of America Funding Corporationet al. The complaint alleges that defendants made untrue statements and material omissions in the sale to plaintiff ofa number ofmortgage pass-through certificates backed by securitization trusts containing residential mortgage loans.Thetotal amount of - 51 - certificates allegedly sold to plaintiff by the Company in this action wasapproximately $203 million. The complaint raises claims underIllinois law and seeks, among other things,to rescindthe plaintiff’s purchase of such certificates. On March24, 2011, the court granted plaintiff leave to file an amended complaint. The defendants’ motion to dismiss the amended complaint was denied on September19, 2012. The Company filed its answer on December21, 2012. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $98million and certain certificates had incurred actual losses of approximately $1 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $98 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On July18, 2011, the Western and Southern Life Insurance Company and certain affiliated companies filed a complaintagainst the Company and other defendants inthe Court of Common Pleas in Ohio, styled Western and Southern Life Insurance Company, et al. v. Morgan Stanley Mortgage Capital Inc., et al.An amended complaint was filed on April2, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The amount of the certificates allegedly sold to plaintiffs by the Company was approximately $153 million.The amended complaint raises claims underthe - 52 - Ohio Securities Act, federal securities laws, and common law and seeks, among other things, to rescind the plaintiffs’ purchases of such certificates. On May21, 2012, the Company filed a motion to dismiss the amended complaint, which motion was denied on August3, 2012. The court has set a trial date in May 2015. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $119 million, and the certificates hadincurred actual losses of approximately $1 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $119 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus post-judgment interest, fees and costs. The Company may be entitled to an offset for interest received by the plaintiff prior to a judgment. On September2, 2011, the Federal Housing Finance Agency (“FHFA”), as conservator for Fannie Maeand Freddie Mac, filed 17 complaints against numerous financial services companies, including the Company. A complaint against the Company and other defendants was filed in the Supreme Court of NY, styled Federal Housing Finance Agency, as Conservator v. Morgan Stanley et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to Fannie Mae and Freddie Mac ofresidential mortgage pass-through certificates with an original unpaid balance of approximately $11 billion. The complaint raises claims under federal and state securities laws and common law and seeks, among other things, rescission and compensatory and punitive damages.On September26, 2011, defendants removed the action to the United States District Court for the Southern District of New York. On July13, 2012, the Company filed a motion to dismiss the complaint, which motion was denied in large part on November19, 2012. Trial is currently scheduled to begin in January 2015. At September25, 2013, the - 53 - current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $2.8 billion, and the certificates had incurred actual losses of approximately $68 million. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $2.8 billion unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On April25, 2012, Metropolitan Life Insurance Company and certain affiliates filed a complaint against the Company and certain affiliates in the Supreme Court of NY styled Metropolitan Life Insurance Company, et al. v. Morgan Stanley, et al. An amended complaint was filed on June29, 2012 and alleges that defendants made untrue statements and material omissions in the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by the Company was approximately $758 million. The amended complaint raises common law claims of fraud, fraudulent inducement, and aiding and abetting fraud and seeks, among other things, rescission, compensatory and/or rescissionary damages, as well as punitive damages, associated with plaintiffs’ purchases of such certificates. On September21, 2012, the Company filed a motion to dismiss the amended complaint, which was granted in part and denied in part on July16, 2013. Defendants filed a notice of appeal of that decision on August16, 2013. Following that decision, the total amount of certificates allegedly sponsored, underwritten and/or sold by the Company was approximately $656 million. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates remaining at issue in this case was approximately $324 million, and the certificates - 54 - incurred actual losses of approximately $35 million. Based on currently available information, the Company believes it could incur a loss up to the difference between the $324 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. On April25, 2012, The Prudential Insurance Company of America and certain affiliates filed a complaint against the Company and certain affiliates in the Superior Court of the State of New Jersey styled The Prudential Insurance Company of America, et al. v. Morgan Stanley, et al. The complaint alleges that defendants made untrue statements and material omissions in connection with the sale to plaintiffs of certain mortgage pass-through certificates backed by securitization trusts containing residential mortgage loans. The total amount of certificates allegedly sponsored, underwritten and/or sold by the Company is approximately $1 billion. The complaint raises claims under the New Jersey Uniform Securities Law, as well as common law claims of negligent misrepresentation, fraud and tortious interference with contract and seeks, among other things, compensatory damages, punitive damages, rescission and rescissionary damages associated with plaintiffs’ purchases of such certificates. On October16, 2012, plaintiffs filed an amended complaint which, among other things, increases the total amount of the certificates at issue by approximately $80 million, adds causes of action for fraudulent inducement, equitable fraud, aiding and abetting fraud, and violations of the New Jersey RICO statute, and includes a claim for treble damages. On March15, 2013, defendants’ motion to dismiss was denied. At September25, 2013, the current unpaid balance of the mortgage pass-through certificates at issue in this action was approximately $663million, and - 55 - the certificates had not yet incurred actual losses. Based on currently available information, the Company believes it could incur a loss in this action up to the difference between the $663 million unpaid balance of these certificates (plus any losses incurred) and their fair market value at the time of a judgment against the Company, plus pre- and post-judgment interest, fees and costs. The Company may be entitled to be indemnified for some of these losses and to an offset for interest received by the plaintiff prior to a judgment. Item 1A.RISK FACTORS There have been no material changes from the risk factors previously referenced in the Partnership’s Report on Form 10-K. Item 4.MINE SAFETY DISCLOSURES Not applicable. Item 6. EXHIBITS Commodity Futures Customer Agreement, between Morgan Stanley & Co. LLC and the Funds listed on Appendix A thereto dated as of November 12, 2013. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of President of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Chief Financial Officer of Ceres Managed Futures LLC, the General Partner of the Partnership, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. - 56 - 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Document 101.PRE* XBRL Taxonomy Extension Presentation Document 101.DEF* XBRL Taxonomy Extension Definition Document Notes to Exhibits List * Submitted electronically herewith. Pursuant to applicable securities laws and regulations, the Partnershipis deemed to have complied with the reporting obligation relating to the submission of interactive data filesin Exhibit 101 to this report and is not subject to liability under any anti-fraud provisions of the federal securities laws aslong as the Partnership has made a good faith attempt to comply with the submission requirements and promptly amends the interactive data files after becoming aware that the interactive data files fails to comply with the submission requirements. Users of this data are advised that, pursuant to Rule 406T, theseinteractive data filesaredeemed not filed and otherwise arenot subject to liability. - 57 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Morgan Stanley Smith Barney Spectrum Global Balanced L.P. (Registrant) By: Ceres Managed Futures LLC (General Partner) November13, 2013 By: /s/Alice Lonero Alice Lonero Chief Financial Officer The General Partner which signed the above is the only party authorized to act for the registrant.The registrant has no principal executive officer, principal financial officer, controller, or principal accounting officer and has no Board of Directors. - 58 -
